     Case: 1:19-cv-01660 Document #: 13 Filed: 04/12/19 Page 1 of 15 PageID #:43



                     UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

AMERICAN HIGHWAY, INC.,                               )
                                                      )      Honorable Manish S. Shah
                      Plaintiff,                      )
                                                      )      Case No.: 19 CV 01660
v.                                                    )
                                                      )
THE TRAVELERS COMPANIES, INC., d/b/a                  )
TRAVELERS PROPERTY CASUALTY                           )
COMPANY OF AMERICA,                                   )
                                                      )
                      Defendant.                      )


                       ANSWER TO COMPLAINT FOR
               DECLARATORY JUDGMENT AND FOR OTHER RELIEF

       Defendant, TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

(“Travelers”), incorrectly named as THE TRAVELERS COMPANIES, INC. d/b/a TRAVELERS

PROPERTY CASUALTY COMPANY OF AMERICA, by and through its attorneys, Foran

Glennon Palandech Ponzi & Rudloff PC, for its Answer to the Plaintiff’s Complaint for

Declaratory Judgment and for Other Relief, states as follows:

                                       INTRODUCTION

       1.     At all times relevant, Plaintiff, American Highway, was a federally licensed motor

carrier (US DOT Number 941655) organized and existing under the laws of the State of Illinois,

with its principal place of business in West Chicago, Illinois, and performing transportation

services as a motor carrier (MC No. 404418) in interstate commerce.

ANSWER:       Travelers lacks sufficient knowledge or information to form a belief regarding the
              truth of these allegations, and therefore it neither admits nor denies the allegations.
    Case: 1:19-cv-01660 Document #: 13 Filed: 04/12/19 Page 2 of 15 PageID #:44



       2.       At all times relevant, Defendant, Travelers Property Casualty Company of America

(hereinafter “Travelers”) was a wholly owned subsidiary insurance company of The Travelers

Companies, Inc. incorporated under the laws of Minnesota, with its principal place of business in

New York, that issued commercial lines of insurance, including Commercial Automobile

Coverage to American Highway.

ANSWER:         Denied in the form alleged. Travelers Property Casualty Company of America is
                100% owned by The Phoenix Insurance Company, which is 100% owned by The
                Travelers Indemnity Company, which is 100% owned by Travelers Insurance
                Group Holdings, Inc., which is 100% owned by Travelers Property Casualty Corp.,
                which is 100% owned by The Travelers Companies, Inc., which is a publicly traded
                company.

                Travelers Property Casualty Company of America is an insurance company
                organized under the laws of the State of Connecticut, and its principal place of
                business is in Connecticut.

                Travelers admits it is an insurance company engaged in the insurance business, and
                that it issued a certain insurance policy to the Plaintiff, as specified below.

                Any remaining allegations are denied to the extent inconsistent with the foregoing.

       3.       At all times relevant, Kerry, Inc. (hereinafter “Kerry Foods”) was a producer of

food and beverage products incorporated in the State of Wisconsin with its principal place of

business located in Beloit, Wisconsin. Additionally, Kerry Foods operated offices in Carol Stream,

Illinois (“Kerry-Carol Stream”).

ANSWER:         Travelers lacks sufficient knowledge or information to form a belief regarding the
                truth of these allegations, and therefore it neither admits nor denies the allegations.

       4.       At all times relevant, Nutro Products, Inc. (“Nutro”) was a subsidiary company of

Mars, Inc., incorporated under the laws of the State of Delaware with its principal place of business

in Franklin, Tennessee. Nutro operated offices at 13242 Nutro Way in Victorville, California

(“Nutro-CA”).




                                                   2
    Case: 1:19-cv-01660 Document #: 13 Filed: 04/12/19 Page 3 of 15 PageID #:45



ANSWER:        Travelers lacks sufficient knowledge or information to form a belief regarding the
               truth of these allegations, and therefore it neither admits nor denies the allegations.


                                          THE CLAIM

       5.      Prior to November 29, 2017, Kerry Foods retained a logistics company to arrange

for a load of spices (“the subject load”) to be transported from Kerry-Carol Stream to Nutro-CA

by motor carrier.

ANSWER:        Travelers lacks sufficient knowledge or information to form a belief regarding the
               truth of these allegations, and therefore it neither admits nor denies the allegations.

       6.      Soon thereafter, the logistics company tendered the subject load to American

Highway, for transport from Kerry-Carol Stream to Nutro-CA, by tractor-trailer.

ANSWER:        Travelers lacks sufficient knowledge or information to form a belief regarding the
               truth of these allegations, and therefore it neither admits nor denies the allegations.

       7.      On November 29, 2017, the subject load was accepted from Kerry-Carol Stream by

American Highway for delivery to Nutro-CA.

ANSWER:        Travelers lacks sufficient knowledge or information to form a belief regarding the
               truth of these allegations, and therefore it neither admits nor denies the allegations.

       8.      At the time the subject load was received by American Highway, it was placed onto

trailer #968043 and subsequently sealed in good condition

ANSWER:        Travelers lacks sufficient knowledge or information to form a belief regarding the
               truth of these allegations, and therefore it neither admits nor denies the allegations.

       9.      On December 4, 2017, during transportation of the subject load, trailer #968043

experienced a mechanical issue, causing American Highway to transload the subject cargo onto

trailer #536693 for delivery at Nutro-CA.

ANSWER:        Travelers lacks sufficient knowledge or information to form a belief regarding the
               truth of these allegations, and therefore it neither admits nor denies the allegations.




                                                  3
     Case: 1:19-cv-01660 Document #: 13 Filed: 04/12/19 Page 4 of 15 PageID #:46



        10.     On December 6, 2017, American Highway delivered the subject load to Nutro-CA.

ANSWER:         Travelers lacks sufficient knowledge or information to form a belief regarding the
                truth of these allegations, and therefore it neither admits nor denies the allegations.

        11.     On December 11, 2017, the subject load was inspected by Nutro personnel.

ANSWER:         Travelers lacks sufficient knowledge or information to form a belief regarding the
                truth of these allegations, and therefore it neither admits nor denies the allegations.

        12.     On December 11, 2017, Nutro rejected the subject load on the basis that the original

seal was not affixed to the trailer.

ANSWER:         Travelers lacks sufficient knowledge or information to form a belief regarding the
                truth of these allegations, and therefore it neither admits nor denies the allegations.

        13.     As such, American Highway was caused to sustain $48,296.17 in damages arising

from the asserted claim from its liability as a motor carrier.

ANSWER:         Travelers denies that it is responsible for or liable for any damages to American
                Highway, or which were incurred by American Highway. With regard to any
                remaining allegations, Travelers lacks sufficient knowledge or information to form
                a belief regarding the truth of these allegations, and therefore it neither admits nor
                denies the allegations.


                                       NATURE OF THE CASE

        14.     This Declaratory Judgment action is brought pursuant to 735 ILCS 5/2-701 and

involves the respective rights and duties between Travelers and American Highway arising from

the wrongful denial of a claim under a certain policy of insurance issued to American Highway.

ANSWER:         Travelers denies that it wrongfully denied the referenced insurance claim and
                Travelers denies that it breached any obligation to American Highway or engaged
                in any other type of wrongful conduct. As to any remaining allegations, these
                allegations are legal conclusions to which no response is required. To the extent a
                response is required to any remaining allegations, Travelers lacks sufficient
                knowledge or information to form a belief regarding the truth of the allegations,
                and therefore it neither admits nor denies the allegations.




                                                   4
    Case: 1:19-cv-01660 Document #: 13 Filed: 04/12/19 Page 5 of 15 PageID #:47



       15.     This Complaint for Declaratory Judgment seeks the following: (1) a declaration

and finding that Travelers must defend and indemnify American Highway in connection with the

claim; (2) a declaration that Travelers has breached its duty to defend and indemnity American

Highway by wrongfully denying its claim; (3) Travelers is estopped from asserting policy defenses

due to its breach of the duty to defend and indemnify against the claim; and (4) because Travelers

has breached its duty to defend and indemnify American Highway, American Highway is entitled

to full reimbursement of the cots and fees, including attorneys’ fees, of filing the immediate action,

as well as all costs and fees, including attorney’ fees, which flow from the breach.

ANSWER:        Travelers denies that American Highway is entitled to any of the relief set forth in
               this paragraph, and denies that it breached any obligation to American Highway, of
               any kind. As to the allegation that American Highway seeks this relief and any
               remaining allegations, these allegations are legal conclusions to which no response
               is required. To the extent a response is required to any remaining allegations,
               Travelers lacks sufficient knowledge or information to form a belief regarding the
               truth of the allegations, and therefore it neither admits nor denies the allegations.

                        THE TRAVELERS POLICY OF INSURANCE

       16.     Travelers issued a Policy of Insurance to American Highway, Policy Number

QT660-3H552476, in effect on the date of the occurrence (the “Policy”).

ANSWER:        Admitted that Travelers Property Casualty Company of America issued a
               Commercial Inland Marine insurance policy to American Highway Inc. as the
               Named Insured for the period 6/30/2017 to 6/30/2018 bearing policy number QT-
               660-3H552476-TIL-17. As to any remaining allegations, Travelers lacks sufficient
               knowledge or information to form a belief regarding the truth of the allegations,
               and therefore it neither admits nor denies the allegations.


       17.     The Policy includes form Number CM T2 09 01 11, titled CARRIERS CARGO

PAK, which contains in pertinent part:

               A.    Coverage




                                                  5
  Case: 1:19-cv-01660 Document #: 13 Filed: 04/12/19 Page 6 of 15 PageID #:48



                We will pay those sums you become legally obligated to pay
                as damages for direct physical loss or damage to Covered
                Property caused by or resulting from a Covered Cause of Loss.

                1.       Covered Property, as used in this Coverage Form,
                         means lawful property of others that you have
                         accepted for transportation, and for which a Limit of
                         Insurance is shown in the Declarations.

                3.       Covered Causes of Loss, means RISKS OF
                         DIRECT PHYSICAL LOSS OR DAMAGE from an
                         external cause, except those causes of loss listed in
                         the Exclusion.

ANSWER:   Travelers denies that this allegation accurately reflects the content of the Policy.
          The Policy contains Form Number CM T2 08 01 11, titled Cargo and Logistics Pak,
          which contains the following provisions:

          A.     Coverage

                 We will pay those sums you become legally obligated to pay
                 as damages as a Motor Carrier, Warehouseman, Freight
                 Forwarder, Logistics Service Provider or Other Bailee for
                 direct physical loss or damage to Covered Property caused by
                 or resulting from a Covered Cause of Loss.

                 1.      Covered Property, as used in this Coverage Form,
                         means lawful property of others that you have
                         accepted for transportation, including while
                         temporarily stored or subject to your transportation
                         related logistics services, and for which a limit of
                         insurance is shown in the Declarations. . .

                 3.      Covered Causes of Loss

                         Covered Causes of Loss means RISKS OF DIRECT
                         PHYSICAL LOSS OR DAMAGE from an external
                         cause, except for those causes of loss listed in the
                         Exclusions.

          As to any remaining allegations, Travelers lacks sufficient knowledge or
          information to form a belief regarding the truth of the allegations, and therefore it
          neither admits nor denies the allegations.




                                            6
    Case: 1:19-cv-01660 Document #: 13 Filed: 04/12/19 Page 7 of 15 PageID #:49



                   INVESTIGATION AND TENDER TO TRAVELERS

       18.    American Highway investigated the claim and provided notice to its insurer,

Travelers.

ANSWER:       Travelers admits that on February 16, 2018, American Highway notified Travelers
              of a claim arising from a shipment of goods that was reportedly delivered on
              December 6, 2017. That notification included documentation stating that the goods
              were rejected by the recipient upon inspection on December 11, 2017.

              As to the remaining allegations, Travelers lacks sufficient knowledge or
              information to form a belief regarding the truth of the allegations, and therefore it
              neither admits nor denies the allegations.

       19.    On May 25, 2018, Travelers denied American Highway’s claim, asserting that

coverage is not afforded where there was “no physical damage” to the cargo. Attached as

Exhibit A is a copy of Travelers’ May 25, 2018, claim denial.

ANSWER:       Travelers admits that the letter attached as Exhibit A is a true and correct copy of
              the letter sent by Travelers which denies that coverage is available for the loss that
              was the subject of the claim made by American Highway. Travelers denies that the
              above allegations fully and accurately characterizes the totality of the information
              contained in Exhibit A, and denies these allegations to the extent inconsistent with
              Exhibit A. As to any remaining allegations, Travelers lacks sufficient knowledge
              or information to form a belief regarding the truth of the allegations, and therefore
              it neither admits nor denies the allegations.

       20.    On October 30, 2018, American Highway requested Travelers to reconsider its

claim denial and again sought coverage for the legal liability under the Policy. Attached as

Exhibit B is a copy of American Highway’s October 30, 2018, correspondence.

ANSWER:       Travelers admits that it received the correspondence attached as Exhibit B, but
              denies that the above allegations fully and accurately characterizes the totality of
              the information contained in Exhibit B, and denies these allegations to the extent
              inconsistent with Exhibit B. As to any remaining allegations, Travelers lacks
              sufficient knowledge or information to form a belief regarding the truth of the
              allegations, and therefore it neither admits nor denies the allegations.

       21.    On December 13, 2018, Travelers again denied American Highway’s claim.

Attached as Exhibit C is a copy of Travelers’ December 13, 2018, claim denial.



                                                7
     Case: 1:19-cv-01660 Document #: 13 Filed: 04/12/19 Page 8 of 15 PageID #:50



ANSWER:         Travelers admits that the email attached as Exhibit C is a true and correct copy of
                an email sent by Korie L. Whitley of Travelers to Dylan D. Shiver of Orleans Canty
                Novy LLC. Travelers admits that Travelers confirmed that no coverage was
                available under the Policy with respect to American Highway’s claim. As to any
                remaining allegations, Travelers lacks sufficient knowledge or information to form
                a belief regarding the truth of the allegations, and therefore it neither admits nor
                denies the allegations.


                          COUNT I—DECLARATORY JUDGMENT

        22.     Plaintiff re-alleges and incorporates paragraphs 1 through 21 above as though fully

set forth herein.

ANSWER:         Travelers incorporates by reference all of its prior responses as if fully set forth
                herein.

        23.     735 ILCS 5/2-701(a) permits the Court to “in cases of actual controversy, make

binding declarations of rights, having the force of final judgments.”

ANSWER:         This allegation states a legal conclusion to which no response is required. To the
                extent a response is required, Travelers admits that the referenced statute provides
                for the entry of declaratory judgments. As to any remaining allegations, Travelers
                lacks sufficient knowledge or information to form a belief regarding the truth of the
                allegations, and therefore it neither admits nor denies the allegations.

        24.     An actual controversy exists between American Highway and Travelers concerning

whether Travelers has improperly denied American Highway’s claim.

ANSWER:         Travelers denies that it “improperly denied” American Highway’s claim. As to any
                remaining allegations, Travelers lacks sufficient knowledge or information to form
                a belief regarding the truth of the allegations, and therefore it neither admits nor
                denies the allegations.

        25.     A claim for damages in the amount of $48,296.17 has been made against American

Highway for the complete loss of the cargo.

ANSWER:         Travelers lacks sufficient knowledge or information to form a belief regarding the
                truth of these allegations, and therefore it neither admits nor denies the allegations.




                                                   8
    Case: 1:19-cv-01660 Document #: 13 Filed: 04/12/19 Page 9 of 15 PageID #:51



       26.     The cargo was rejected on the basis that the original seal was broken and replaced

by another. Thus, damage/adulteration of the cargo was presumed, such that the “legal liability”

of American Highway as a motor carrier was asserted.

ANSWER:        Travelers lacks sufficient knowledge or information to form a belief regarding the
               truth of these allegations, and therefore it neither admits nor denies the allegations.

       27.     The “legal liability” for loss or damage to cargo shipped in interstate commerce is

governed by the Carmack Amendment. 49 USCA § 1470(a)(1).

ANSWER:        Travelers lacks sufficient knowledge or information to form a belief regarding the
               truth of these allegations, and therefore it neither admits nor denies the allegations.

       28.     The Travelers cargo coverage form affords coverage for legal obligations of a

motor carrier under the Carmack Amendment. Travelers’ coverage obligations must be guided by

the plain language of its Policy in view of the scope of “legal liability” that may be actionable

under the Carmack Amendment. See, Travelers Prop. Cas. Co. of Am. v.. Breeding Heavy

Haulers, Inc., 2012 U.S. Dist. LEXIS 40936 *8 (E.D. Ky. 2012) (providing that “legal liability”

referenced in a cargo liability policy refers to the specific liability a motor carrier assumes under

the Carmack Amendment).

ANSWER:        Travelers denies that the Policy contains provisions stating that it “affords coverage
               for legal obligations of a motor carrier under the Carmack Amendment.” The
               Policy affords coverage pursuant to the terms, conditions, limitations, and
               provisions of the Policy, and not otherwise. As to any remaining allegations,
               Travelers lacks sufficient knowledge or information to form a belief regarding the
               truth of the allegations, and therefore it neither admits nor denies the allegations.

       29.     Travelers’ position that there is no coverage because there was “no physical

damage” is at odds with the policy’s express intent to cover the “legal obligations” (i.e., liability

under the Carmack Amendment) of American Highway.

ANSWER:        Denied. For the avoidance of doubt, Travelers denies the characterization of the
               Policy alleged in this paragraph, which is not reflective of the plain language of the




                                                  9
    Case: 1:19-cv-01660 Document #: 13 Filed: 04/12/19 Page 10 of 15 PageID #:52



                Policy. The Policy affords coverage pursuant to the terms, conditions, limitations,
                and provisions of the Policy, and not otherwise.

        30.     Travelers’ coverage denial was improper in view of these governing principles and

the intent of its cargo liability coverage form.

ANSWER:         Denied.

                    COUNT II—VIOLATION OF THE INSURANCE CODE

        31.     Plaintiff re-alleges and incorporates paragraphs 1 through 30 above as though fully

set forth herein.

ANSWER:         Travelers had contemporaneously moved to dismiss Count II of the Complaint for
                Failure to State a Claim under FED. R. CIV. P. 12(b)(6). In accordance with the
                Court’s Mandatory Initial Discovery Pilot Project, Travelers is nonetheless
                answering Count II of the Complaint, notwithstanding the pending Motion to
                Dismiss.

                Travelers incorporates by reference all of its prior responses as if fully set forth
                herein.

        32.     In Illinois, there exists a statute, 215 ILCS 5/155, commonly known as The

Insurance Code. In pertinent part, the statute provides that:

                (1) In any action by or against a company wherein there is in issue
                    the liability of a company on a policy or policies of insurance
                    or the amount of the loss payable thereunder, or for an
                    unreasonable delay in settling a claim, and it appears to the
                    court that such action or delay is vexatious and unreasonable,
                    the court may allow as part of the taxable costs in the action
                    reasonable attorney fees, other costs, plus an amount not to
                    exceed any one of the following amounts:

                     (a) 60% of the amount which the court or jury finds such party
                         is entitled to recover against the company, exclusive of all
                         costs;

                     (b) $60,000;

                     (c) the excess of the amount which the court or jury finds such
                         party is entitled to recover, exclusive of costs, over the




                                                   10
   Case: 1:19-cv-01660 Document #: 13 Filed: 04/12/19 Page 11 of 15 PageID #:53



                        amount, if any, which the company offered to pay in
                        settlement of the claim prior to the action.

ANSWER:       Travelers had contemporaneously moved to dismiss Count II of the Complaint for
              Failure to State a Claim under FED. R. CIV. P. 12(b)(6). In accordance with the
              Court’s Mandatory Initial Discovery Pilot Project, Travelers is nonetheless
              answering Count II of the Complaint, notwithstanding the pending Motion to
              Dismiss.

              Travelers need not respond to this allegation because it comprises legal conclusions
              to which no response is required. To the extent a response is required, Travelers
              denies the referenced provision comprises the entire Illinois Insurance Code. As to
              any remaining allegations, Travelers lacks sufficient knowledge or information to
              form a belief regarding the truth of the allegations, and therefore it neither admits
              nor denies the allegations.

       33.    The actions and/or omissions by Travelers in denying the subject claim were

improper.

ANSWER:       Travelers had contemporaneously moved to dismiss Count II of the Complaint for
              Failure to State a Claim under FED. R. CIV. P. 12(b)(6). In accordance with the
              Court’s Mandatory Initial Discovery Pilot Project, Travelers is nonetheless
              answering Count II of the Complaint, notwithstanding the pending Motion to
              Dismiss.

              Travelers denies these allegations.

       34.    Specifically, the conduct of Travelers toward American Highway has been

vexatious and unreasonable.

ANSWER:       Travelers had contemporaneously moved to dismiss Count II of the Complaint for
              Failure to State a Claim under FED. R. CIV. P. 12(b)(6). In accordance with the
              Court’s Mandatory Initial Discovery Pilot Project, Travelers is nonetheless
              answering Count II of the Complaint, notwithstanding the pending Motion to
              Dismiss.

              Travelers denies these allegations.

       35.    Accordingly, American Highway is entitled to all reasonable attorneys’ fees and

costs associated with and arising from Travelers’ conduct.

ANSWER:       Travelers had contemporaneously moved to dismiss Count II of the Complaint for
              Failure to State a Claim under FED. R. CIV. P. 12(b)(6). In accordance with the



                                               11
    Case: 1:19-cv-01660 Document #: 13 Filed: 04/12/19 Page 12 of 15 PageID #:54



               Court’s Mandatory Initial Discovery Pilot Project, Travelers is nonetheless
               answering Count II of the Complaint, notwithstanding the pending Motion to
               Dismiss.

               Travelers denies these allegations.

       WHEREFORE, Defendant, TRAVELERS PROPERTY CASUALTY COMPANY OF

AMERICA, incorrectly named as THE TRAVELERS COMPANIES, INC. d/b/a TRAVELERS

PROPERTY CASUALTY COMPANY OF AMERICA, respectfully requests that this Honorable

Court deny all relief sought by Plaintiff, AMERICAN HIGHWAY, INC., and enter an order of

judgment in Travelers’ favor on all counts and claims for relief, and grant such other and further

relief as the Court deems just and proper.

                                   AFFIRMATIVE DEFENSES

       Travelers, by counsel, for its Affirmative Defenses to the Complaint of American Highway,

Inc. (“American Highway”), states as follows:

                              FIRST AFFIRMATIVE DEFENSE

       1.      The claim made by American Highway to Travelers does not involve direct

physical loss of or damage to Covered Property caused by or resulting from a Covered Cause of

Loss, and is accordingly not covered by the Travelers’ Policy. To the extent American Highway

did experience direct physical loss of or damage to Covered Property caused by or resulting from

a Covered Cause of Loss, American Highway’s claims are barred, in whole or in part, by the

following exclusions:

               B.       EXCLUSIONS . . .

                        2.    We will not pay for loss or damage caused by or resulting from any
                              of the following:

                              a.      Delay, loss of use, loss of market, loss of income or any other
                                      consequential loss.




                                                12
    Case: 1:19-cv-01660 Document #: 13 Filed: 04/12/19 Page 13 of 15 PageID #:55



                               b.      Dishonest or criminal acts by you, your partners, directors,
                                       trustees, officers or members. This exclusion does not apply
                                       to your employees or independent contractors.

                       3.      We will not pay for any costs, fines, or penalties you incur for your
                               violation of any law or regulation that applies to your delay in
                               payment, denial or settlement of any claim made against you by
                               others for any loss or damage.

                             SECOND AFFIRMATIVE DEFENSE

       2.      The Travelers Policy only provides for a duty to defend the Named Insured against

a “suit” as that term is used in the Policy, and the Policy also provides that there is no duty to

defend the Named Insured against any “suit” (as that term is used in the Policy) seeking damages

to which this insurance does not apply. American Highway has never tendered any “suit” to

Travelers in connection with this Claim. To the extent there is any “suit” pertaining to the matters

that are the subject of the Claim, American Highway’s claims pertaining to a duty to defend are

barred, in whole or in part, due to the fact that there was no direct physical loss or damage, and

therefore such “suit” could not seek damages to which the Policy applies.

                              THIRD AFFIRMATIVE DEFENSE

       3.      American Highway’s claims are barred, in whole or in part, to the extent that

American Highway has engaged in or permitted spoliation of evidence and/or to the extent that

they failed to maintain records pertaining to property that is the subject of their Claim.

                             FOURTH AFFIRMATIVE DEFENSE

       4.      American Highway’s claims are barred, in whole or in part, to the extent that any

part of a loss has been paid or made good by others.

                              FIFTH AFFIRMATIVE DEFENSE

       5.      American Highway’s claims are barred, in whole or in part, to the extent the Other

Insurance provisions of the Travelers Policy limit any obligations of Travelers.



                                                 13
   Case: 1:19-cv-01660 Document #: 13 Filed: 04/12/19 Page 14 of 15 PageID #:56



                             SXITH AFFIRMATIVE DEFENSE

       6.      American Highway’s claims are barred, in whole or in part, to the extent that it

failed to comply with the provisions of the Travelers Policy entitled Duties in the Event Of Loss,

including to the extent: (i) prompt notice was not provided; (ii) American Highway failed to take

all reasonable steps to protect Covered Property from further damage; (iii) American Highway

failed to keep a record of expenses necessary to protect Covered Property; (iv) American Highway

made a voluntary payment, assumed any obligation, or incurred any expense without Travelers’

consent; (v) American Highway failed to send Travelers copies of demands, notices, summonses

or legal papers received in connection with the claim or any suit; or (vi) American Highway failed

to make a prompt claim in writing against any other party who may be liable for the loss.

                           SEVENTH AFFIRMATIVE DEFENSE

       7.      American Highway’s claims are barred, in whole or in part, to the extent they

contravene the Valuation provisions of the Travelers Policy.

                            EIGHTH AFFIRMATIVE DEFENSE

       8.      American Highway’s claims are barred, in whole or in part, to the extent that they

have breached or otherwise failed to comply with any of the provisions of the Policy set forth

under the heading entitled: “Notice of Loss and Duties in the Event of Loss or Damage.”

                             NINTH AFFIRMATIVE DEFENSE

       9.      Travelers reserves the right to add, modify, or amend these Affirmative Defenses

as the facts and circumstances become known through the course of discovery

       WHEREFORE, Defendant, TRAVELERS PROPERTY CASUALTY COMPANY OF

AMERICA, incorrectly named as THE TRAVELERS COMPANIES, INC. d/b/a TRAVELERS

PROPERTY CASUALTY COMPANY OF AMERICA, respectfully requests that this Honorable




                                               14
    Case: 1:19-cv-01660 Document #: 13 Filed: 04/12/19 Page 15 of 15 PageID #:57



Court deny all relief sought by Plaintiff, AMERICAN HIGHWAY, INC., and enter an order of

judgment in Travelers’ favor on all counts and claims for relief, and grant such other and further

relief as the Court deems just and proper.

                                             Respectfully submitted,

                              By:            /s/ John Eggum
                                             Matthew S. Ponzi
                                             John Eggum
                                             FORAN GLENNON PALANDECH PONZI & RUDLOFF PC
                                             222 N. La Salle Street, Ste. 1400
                                             Chicago, Illinois 60601
                                             Tel:     (312) 863-5053
                                             Email: mponzi@fgppr.com
                                                      jeggum@fgppr.com

                                             Attorneys for Travelers Property Casualty Company of
                                             America



                                CERTIFICATE OF SERVICE

       The undersigned certifies that on April 12, 2019, the foregoing was served via CM/ECF,
the Court’s electronic notification system, as follows:

                                 Jason Orleans
                                 ORLEANS CANTY NOVY, LLC
                                 325 Washington Street, Suite 400
                                 Waukegan, Illinois 60085
                                 jorleans@ocnlaw.com


                                              /s/ John Eggum
                                              John Eggum




                                                 15
